1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   SCOTT JOHNSON,                         No. 2:16-cv-2797 WBS AC
13               Plaintiff,

14       v.                                 ORDER
15   STARBUCKS CORPORATION, a
     Washington Corporation; and DOES
16   1-10,

17               Defendants.

18

19                             ----oo0oo----

20            Before the court is plaintiff’s Objection to Court’s
21   Final Pretrial Order, in which plaintiff seeks to continue trial
22   for two weeks to accommodate his travel plans.     (Docket No. 51.)
23   As discussed at the Pretrial Conference held March 18, 2019, this
24   case was set for trial on May 21, 2019 by a pretrial scheduling
25   order issued almost a year and a half ago.      (See Docket No. 16.)
26   Further, plaintiff’s counsel represented at the Pretrial
27   Conference that, notwithstanding plaintiff’s scheduling conflict,
28
                                        1
1    plaintiff would be available for the previously set trial date.

2    In light of the foregoing, plaintiff’s pretrial objection (Docket

3    No. 51) is OVERRULED.

4             IT IS SO ORDERED.

5    Dated: April 3, 2019

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
